Title: To Thomas Jefferson from Samuel Taylor, 15 September 1821
From: Taylor, Samuel
To: Jefferson, Thomas

Dr Sir Jefferson Cty V-a near Battle Town.I have a son whom I intend to send to college this fall or next Spring, & I have no little desire that he should commence at our university—I therefore deem it expedient to address you (as provost of the institution) on the subject, whether the edifice will be open for the reception of youths this autumn, & whether the institution will go into operation now, or next spring, or when? or any other information connected with the object of this letter that you may think proper to impart, will be most thankfully received and duly appreciated—your advise whether I should detain my son for a while to send him on to our Seminary, or not, will have its weight in determining me, as to the measures I may pursue—Will a youth possess the same or equal advantages in a Seminary newly organised,  as he would in one long established?—I allude particularly to the Virginia Universityaccept venerable Sir, the homage of my profound respectsSamuel Taylor